United States Court of Appeals
                            For the Eighth Circuit
                         ___________________________

                                 No. 21-2417
                         ___________________________

                                Joseph Mobley

                                    Plaintiff - Appellant

                                       v.

                         St. Luke’s Health System, Inc.

                                   Defendant - Appellee
                                ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                           Submitted: June 16, 2022
                           Filed: November 16, 2022
                                 ____________

Before LOKEN and KELLY, Circuit Judges, and MENENDEZ, 1 District Judge.
                                 ____________

MENENDEZ, District Judge.




      1
       The Honorable Katherine M. Menendez, United States District Judge for
the District of Minnesota, sitting by designation.
       Appellant Mobley appeals the District Court’s2 grant of summary judgment
in favor of Appellee St. Luke’s Health System, Inc. (“St. Luke’s”). For the following
reasons, we affirm.

I.    Background

       Joseph Mobley worked in customer service for St. Luke’s 3 for more than six
years, beginning in 2012. During his tenure, Mobley received two promotions, most
recently in 2016, when he was named Patient Access Supervisor. In that role,
Mobley was responsible for training and managing a team of approximately 20
employees to assist patients over the phone in verifying insurance coverage and
determining out-of-pocket healthcare costs. Most of Mobley’s direct-reports
telecommuted full time, although the lowest-performing members on Mobley’s team
worked in the office. St. Luke’s policy allowed managers to telecommute one day a
week, and, as of 2018, two days per week. Mobley’s manager, Jessica Lillard,
allowed her direct-reports additional teleworking days on a case-by-case basis.

      In 2016, Mobley was diagnosed with multiple sclerosis (“MS”). As his MS
progressed, Mobley began to have difficulty walking, standing, and breathing, and
experienced fatigue and burning sensations in his eyes and hands, particularly when
his MS flared. At times, St. Luke’s management team observed Mobley’s mobility
challenges around the office. Mobley’s neurologist encouraged him to continue
working, even when his condition flared.

       Mobley first requested an accommodation in December 2017, when he asked
Lillard if he could telecommute when his MS flared. Lillard indicated that she would

      2
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
      3
         Although neither party describes what St. Luke’s is, according to its website
it “includes 16 hospitals and campuses across the Kansas City region.” About St.
Luke’s, https://www.saintlukeskc.org/about-saint-lukes (last visited August 3,
2022).
                                         -2-
consider it and work with Mobley as the need arose. The following month, however,
Lillard denied that accommodation, explaining to Mobley that allowing him to
telecommute during a flare-up would be unfair to his co-supervisor. Instead,
St. Luke’s suggested that Mobley use paid time off and Family Medical Leave Act
leave on those occasions.

       In February 2018, Mobley again asked for permission to telecommute when
his condition flared and supplied St. Luke’s a letter from his neurologist
recommending as much. Subsequently, in March 2018, Lillard and St. Luke’s
human-resources representative met with Mobley, and he renewed his request to
telecommute when he experienced a flare-up of his MS. St. Luke’s denied the
request, instructing Mobley that he could ask Lillard on a case-by-case basis to work
from home during a flare-up. Lillard advised that St. Luke’s could not accommodate
his request because he needed to supervise direct-reports in the office and because
his flare-ups were unpredictable. Mobley asked Lillard to reconsider the decision,
but she refused to do so. Despite this refusal, Mobley recalled only one instance
when Lillard denied a request to telework during a flare-up and required him to take
time off instead.

      Mobley voluntarily resigned in August 2018, as he feared that he was in
danger of being discharged due to his condition. He did not communicate this
concern to St. Luke’s either before he resigned or in his resignation letter.

       Mobley sued St. Luke’s pursuant to the Americans with Disabilities Act
(“ADA”), the Missouri Human Rights Act (“MHRA”), Title VII of the Civil Rights
Act of 1964, and 42 U.S.C. § 1981. Mobley alleged that St. Luke’s: discriminated
against him on the basis of his disability, gender, and race; failed to accommodate
him; and retaliated against him. St. Luke’s sought summary judgment on all issues,
and the district court granted St. Luke’s motion. Mobley appealed the district court’s
ruling regarding only his claims of disability discrimination under the MHRA and
failure to accommodate under the ADA and the MHRA.


                                         -3-
II.   Analysis

      A.     Standard of Review

       We review a grant of summary judgment de novo. Whittington v. Tyson
Foods, Inc., 21 F.4th 997, 1000 (8th Cir. 2021). Summary judgment is appropriate
“if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      B.     Failure-to-Accommodate Claims

       Mobley alleges that St. Luke’s violated the ADA and MHRA in failing
accommodate him. The district court granted summary judgment on these claims
because Mobley failed to demonstrate that he could perform his essential job
functions either with or without a reasonable accommodation, and because he did
not demonstrate that St. Luke’s failed to engage in the interactive process in good
faith regarding Mobley’s requested accommodations. Though we disagree with the
district court on the first of its holdings, we agree with the second. Therefore
summary judgment was appropriate and we affirm.

       “The ADA prohibits employers from discriminating ‘against a qualified
individual on the basis of disability in regard to job application procedures, the
hiring, advancement, or discharge of employees, employee compensation, job
training, and other terms, conditions, and privileges of employment.’” Ehlers v.
Univ. of Minnesota, 34 F.4th 655, 659 (8th Cir. 2022) (quoting 42 U.S.C.
§ 12112(a)).4 Failing to make a reasonable accommodation constitutes
discrimination. § 12112(b)(5)(A).



      4
        Because the ADA and MHRA use the same modified burden-shifting
framework, we evaluate Mobley’s state and federal failure-to-accommodate claims
simultaneously. See Mole v. Buckhorn Rubber Prod., Inc., 165 F.3d 1212, 1216 (8th
Cir. 1999).
                                      -4-
        To make a prima facie case for a failure to accommodate under the ADA, an
employee must show that he (1) has a disability within the meaning of the ADA,
(2) is a qualified individual under the ADA, and (3) suffered an adverse employment
action due to his disability. Huber v. Wal-Mart Stores, Inc., 486 F.3d 480, 482 (8th
Cir. 2007). A “disability” under the ADA is “a physical or mental impairment that
substantially limits one or more major life activities of [an] individual.” 42 U.S.C.
§ 12102(1). Because there is no dispute that Mobley had a disability as defined by
the ADA, Mobley satisfies the first element of his prima facie case.

        To meet the requirements of the second element, proving he is a qualified
individual under the ADA, an employee must demonstrate that he: (1) possesses the
skill, education, experience, and training the position requires, and (2) can perform
the essential job functions, with or without reasonable accommodation. Hill v.
Walker, 737 F.3d 1209, 1216 (8th Cir. 2013) (citing Fenney v. Dakota, Minnesota
& E. R. Co., 327 F.3d 707, 711 (8th Cir. 2003)). There is no dispute that Mobley had
the skill, education, experience, and training necessary for the position. Therefore,
we turn to whether Mobley could perform the position’s essential functions, “the
fundamental job duties of [his] . . . position,” with or without a reasonable
accommodation. 29 C.F.R. § 1630.2(n)(1). An employee must show that a desired
accommodation is “reasonable on its face.” U.S. Airways, Inc. v. Barnett, 535 U.S.
391, 401 (2002).

       The district court concluded that Mobley failed to demonstrate that he could
perform his essential job functions with or without a reasonable accommodation.
However, drawing all reasonable inferences in Mobley’s favor, we conclude that a
genuine dispute of material fact exists as to whether he was able to perform the
essential functions of his job through his proposed accommodation of teleworking
while he experienced a flare-up of his condition. By allowing Mobley to consistently
work remotely aside from his medical condition, St. Luke’s implicitly demonstrated
a belief that he could perform his essential job functions without being in the office
all the time. Moreover, while working remotely, Mobley continued to receive


                                         -5-
positive performance reviews, reflecting that he was able to effectively supervise his
employees despite not being on site.

       In support of summary judgment, St. Luke’s emphasizes the opinions of its
management team who preferred that he work in the office on all but his regularly
scheduled teleworking days. St. Luke’s explained that “[o]ne of the reasons [it]
rejected [Mobley]’s request to telecommute when his condition flared was
because—as a Patient Access Supervisor—his duties required providing in-person
supervision.” Appellee’s Br. 22 (emphasis in original). Yet nothing in the record
indicates that had Mobley been permitted to telework for an additional unquantified
number of days during flare-ups, his job performance would have been inadequate.
Indeed, St. Luke’s points to no evidence to justify its stance, merely submitting brief,
conclusory, and unsubstantiated opinions to the contrary. Additionally, St. Luke’s
does not contend that Mobley had any performance issues.

       The legal authority St. Luke’s references in support of its argument does not
support summary judgment here. Most critically, none of the decisions involve a
case in which a disabled employee, much less nearly all employees in a department,
regularly teleworked, yet the employer rejected that employee’s proposed
accommodation to telework when his or her condition flared. See, e.g., Lane v. Ball,
854 F. App’x 111, 112–13 (8th Cir. 2021) (employer denied employee’s proposed
accommodation to telework because one of her job’s essential functions was
“handling questions and requests from members of the public, which she could not
do outside of business hours or from home”); Brunckhorst v. City of Oak Park
Heights, 914 F.3d 1177, 1183 (8th Cir. 2019) (employee failed to make a facial
showing that he could perform his essential job functions remotely, and admitted
that there were certain functions of his job that he was unable to perform remotely).
St. Luke’s argument that this case is analogous to Evans v. Coop. Response Ctr.,
Inc., 996 F.3d 539 (8th Cir. 2021), also misses the mark. In Evans, the plaintiff
requested additional leave, which differs from Mobley’s request to telework and
St. Luke’s ensuing instruction to take leave. Id. at 546. Mobley wanted to work
more, not less. Viewing the facts in the light most favorable to Mobley, he has raised

                                          -6-
a genuine dispute of material fact as to whether he could perform the essential job
functions with a reasonable accommodation.

       However, for a failure-to-accommodate claim to survive summary judgment,
an employee must do more than establish a prima facie case—he must also show
that his employer failed to engage in the interactive process in good faith. See
Fjellestad v. Pizza Hut of Am., Inc., 188 F.3d 944, 952 (8th Cir. 1999). “To establish
that an employer failed to participate in the interactive process, an employee must
demonstrate that the employer knew about his disability, and that the employee
requested an accommodation for his disability.” Sharbono v. N. States Power Co.,
902 F.3d 891, 894 (8th Cir. 2018) (citing Peyton v. Fred’s Stores of Ark., Inc., 561
F.3d 900, 902 (8th Cir. 2009)). In this case, there is no dispute as to either of these
elements. However, the employee must then demonstrate that his employer “did not
make a good faith effort to assist the employee in seeking accommodations.” Id.
(quoting Fjellestad, 188 F.3d at 952); see Ehlers, 34 F.4th at 662. We agree with the
district court that the record does not demonstrate a material dispute on this element,
and that summary judgment was appropriate.

       The record demonstrates several steps that St. Luke’s took in response to
Mobley’s request for accommodation. See Fjellestad, 188 F.3d at 954 (“All the
interactive process requires is that employers make a good faith effort to seek
accommodations.”) (quotation omitted). Indeed, the evidence demonstrates that after
Mobley made his initial accommodation request in December 2017, St. Luke’s
approved permission for Mobley to work from home on a case-by-case basis. The
evidence further shows that in February 2018, Mobley asked to work from home
when his condition flared, and St. Luke’s again responded that he could reach out to
his manager on a case-by-basis, but that St. Luke’s would not approve a blanket
request to work from home during flare-ups. Additionally, St. Luke’s offered that
Mobley could follow up if he had any questions or concerns. While Mobley sent an
email indicating that he might need a follow-up conversation with management
regarding this decision, he never requested one. Moreover, only one of Mobley’s
requests to work from home was actually denied, and on that day he used paid time

                                         -7-
off. These steps support a finding that St. Luke’s engaged in the interactive process
and took action to accommodate Mobley. See Garrison v. Dolgencorp, LLC, 939
F.3d 937, 942 (8th Cir. 2019). Because there is no triable issue as to whether
St. Luke’s acted in good faith, we need not reach the final step of the analysis, which
is whether St. Luke’s could have reasonably accommodated Mobley. Summary
judgment on Mobley’s failure-to-accommodate claim is affirmed.

       C.    Constructive-Discharge Claim

      Mobley also alleges that he was constructively discharged from his job at
St. Luke’s. However, Mobley did not raise a constructive-discharge claim before the
Equal Employment Opportunity Commission. See Henson v. Union Pac. R.R. Co.,
3 F.4th 1075, 1081 (8th Cir. 2021). Likewise, in opposing St. Luke’s motion for
summary judgment before the district court, Mobley failed to argue his constructive-
discharge claim. See Paskert v. Kemna-ASA Auto Plaza, Inc., 950 F.3d 535, 540 (8th
Cir. 2020). Therefore, the claim is not properly before this Court, and the district
court’s grant of summary judgment is affirmed.

III.   Conclusion

       For the foregoing reasons, the District Court’s judgment is affirmed.
                       ______________________________




                                         -8-